 In the Matter of KAY & BURBANK COMPANY, EMPLOYERandTEAMSTERSAUTOMOTIVEWORKERS,LOCAL UNION No. 495, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, 11TAREI1OUSEMEN ANDHELPERS OF AMERICA, AFL,1 PETITIONERCase No. 21-UA-3179.-Decided November 24,1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a heating was held before Jack R. Berger,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and. are hereby affirmed.2Upon the entire record in this case, the Board 3 finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.The Petitioner is the exclusive bargaining representative of theemployees in the appropriate unit..The Petitioner alleges, and we find, that more than 30 percent ofthe employees in the unit represented by the Petitioner desire to au-thorize the Petitioner to make an agreement .with the Employer re-quiring membership in the Petitioner as a condition of employmentin such unit.The Alleged Contract Bar and the Alleged Question ConcerningRepresentationSince about 1941 the Association has been the recognized bargainingrepresentative for the employees of the Employer.The most recentagreement, executed by the Employer and the Association in May1Hereinafter referred to as Local 495.2At the hearing Kay & Burbank Employees Association,hereinafter referred to asthe Association, was permitted to intervene on the basis of an alleged contractual interestin this proceeding.The Employer'smotion to dismiss the petition on the ground that a contract betweenit and the Association is a bar to this proceeding is denied for reasons hereinafter stated.3Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog-And Members Reynolds and Murd,)ck.]92 NLRB No. 51.224 KAY & BURBANK COMPANY2251950, was subsequently ratified by the membership of the Associationand became effective on June 1, 1950, for a period of 1 year. Duringthe course of negotiations with respect to that agreement, the Associa-tion, at the request of the Employer, filed on May 24, 1950, a petitionfor certification, in Case No. 21-RC-1334 4At the following consentelection conducted on July 28, 1950, Local 495, the Intervenor in thatcase,won the election, and was certified on August 7, 1950, as theexclusive bargaining representative of all employees of the Employerat its two Los Angeles locations, excluding salesmen, confidential em-ployees, guards and watchmen, and supervisors as defined in the Act.Since the election, the Employer, because of the contract with theAssociation, has refused to recognize Local 495 as the bargainingrepresentative of its employees,5 contending that that contract is abar to this election.6We find no merit in this contention.The Board has held that theexistence of a bargaining agreement does not determine whether ornot a union-shop authorization election should be conducted.' In.such a proceeding the only prerequisites are: (1) That the labor or-ganization shall have presented evidence that at least 30 percent of the.employees within the unit desire such labor organization to negotiateand execute a union-shop contract, and (2) that no question of repre-sentation shall exist.8Although a refusal by an employer to recog-nize a petitioner will ordinarily raise a question concerning repre-sentation, such a question may not, under normal circumstances, beraised within the certification year."Accordingly, we find that thecontract between the Employer and the Association is not a bar to.this proceeding; and that because a year has not elapsed since thecertification of Local 495 as the bargaining representative of the em-ployees in the appropriate unit, no question affecting commerce exists.concerning the representation of the employees involved in the pres-ent proceeding.In view of the foregoing; we find that the requirements for a unionshop authorization election, set forth in Section 9 (e) of the Act, havebeen met.The record does not show clearly whether the contract was executed before or afterthe filing of the petition in Case No. 21-RC-1334.In any event neither of the contractingparties urged the contract as a bar to that proceeding.5Although the Employer does not currently recognize the Teamsters as the bargainingrepresentative,no unfair labor practice charges have been filed by the Teamsters.6In view of our finding herein, we find it unnecessary to pass upon Local 495's alterna-tive contention that the Association is a defunct labor organization.Utah Wholesale Groeery Co.,79 NLRB 1435.sSee Section 9:(e) of the Act.Lift Trucks, Inc.,75 NLRB 998. 226DECISIONSOF NATIONALLABOR RELATIONS BOARD4. The following employees of the Employer constitute a unit appro-priate for the purposes of Section 9 (e) (1) of the Act:All employees of the Employer employed at its two Los Angeles,California, locations (1714 S. Hope Street, and 7300 Morrows Avenue)excluding salesmen, confidential employees, guards and watchmen, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]